Citation Nr: 1531646	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the appeal was remanded in order to provide the Veteran an opportunity to testify at a Travel Board hearing.

The Veteran was scheduled for a Travel Board hearing in March 2013.  He failed to appear for that hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of prostate cancer, a disease presumed to be related to herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Although service records show that he served at the Ching Chuan Kang Air Force Base in Taiwan during the Vietnam conflict, the claims file contains no proof of service in Vietnam.  Nevertheless, the Veteran claims he had temporary (i.e., 30-day) duty in Vietnam sometime in 1967.  He also claims he was exposed to herbicides in the course of his duties as an aircraft mechanic.  Because VA has not met its burden to assist the Veteran in attempting to verify service in Vietnam or direct herbicide exposure, a remand is required.

Here, the Veteran has advanced a two-part theory for entitlement to service connection.  The first, grounded in the presumption established by 38 C.F.R. § 3.307(a)(6)(iii), relies on his (as-yet unverified) 30-day service in Vietnam.  The second theory, advanced in his August 2008 notice of disagreement, holds that his prostate cancer may have resulted from coming into direct contact with herbicides in the course of his duties as an aircraft mechanic.

A notation in the claims file indicates that the AOJ requested verification from the National Personnel Records Management Center (NPRMC) regarding the Veteran's claimed service in Vietnam, and received a response in June 2008 indicating such service could not be substantiated.  However, no such document is of record.  Upon remand, the AOJ should take appropriate steps to ascertain whether the Veteran had service in Vietnam.  Copies of all relevant documentation should be associated with the claims file.  The AOJ should also attempt to ascertain whether the Veteran had direct exposure to herbicides in the course of his duties as an aircraft mechanic.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding personnel records that have not already been associated with the claims folder.  In particular request any temporary duty assignment documents.

If any of the requested documents are not available, or if the search for any such records otherwise yields negative results, that fact should be documented in the claims file, and the Veteran should be notified in writing.

2.  Use all available resources, to include U.S. Air Force archival resources, the National Personnel Records Center, and the National Archives and Records Administration, in an attempt to determine whether the Veteran's active service involved service in Vietnam, particularly from August 1967 to December 1967.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should be documented in the claims file, and the Veteran should be notified in writing.

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

